Citation Nr: 9920417	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  97-25 195	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
February 1961.  He died on March [redacted], 1996.  The appellant 
is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.

By a statement, dated in May 1997, the appellant notified the 
Winston-Salem, North Carolina, RO that she wanted the claims 
file transferred to the Columbia, South Carolina RO.  Her 
claims file was subsequently transferred.


FINDING OF FACT

No competent evidence has been presented that tends to link 
the veteran's suicide with military service or an already 
service-connected disability. 



CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1131, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.302, 3.303, 
3.312 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the veteran was suicidal while in 
military service.  Specifically, it is maintained that he 
frequently overdosed on Valium provided by VA and 
intentionally drove his car into trees.  Additionally, it is 
asserted that he continued to be suicidal after military 
service, attempting suicide approximately once a month, and 
had frequent psychiatric hospitalizations.

The Board notes that a person who submits a claim for VA 
benefits has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Only if the claimant meets this 
burden does VA have the duty to assist her in developing the 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  If the claimant does not meet this initial burden, 
the appeal must fail because, in the absence of evidence 
sufficient to make the claim well grounded, the Board does 
not have jurisdiction to adjudicate the claim.  Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993).

Therefore, the threshold question to be answered is whether 
the appellant has presented a well-grounded claim.  38 
U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  A well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal process to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A § 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 (1998).  In 
short, evidence must be presented showing that disability 
which has been linked to military service is either a 
principal or contributory cause of death.  § 3.312.

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death."  Id.

In addition, service connection may be granted for the cause 
of death by suicide where it is established that at the time 
of death there was mental unsoundness due to or as the 
proximate result of a service-connected disease or injury.  
Where the evidence shows no reasonable adequate motive for 
suicide, it will be considered to have resulted from mental 
unsoundness and the act itself considered to be evidence of 
mental unsoundness.  A reasonable adequate motive for suicide 
may be established by affirmative evidence showing 
circumstances which could lead a rational man to self-
destruction.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.302(b)(2) (1998).

The veteran's death certificate shows that he died of 
asphyxia due to ligature strangulation by hanging.  No other 
conditions were listed as contributing to the veteran's 
death.  The manner of death was suicide.  The appellant 
contends that the veteran should have been service connected 
during his lifetime for a psychiatric disorder which in turn 
played a role in the cause of his death.  However, she has 
not submitted any medical evidence supporting this assertion.  
(Her allegation alone is not enough to make her claim well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).)

The veteran's service records include reports that the 
veteran lost his left eye and fractured the first and second 
toes of his left foot.  See service medical records dated in 
July 1957 and February 1961.  The veteran was awarded service 
connection for both of the foregoing disabilities.  See RO 
decision entered in September 1970.  However, the record on 
appeal is devoid of any medical evidence that associates any 
of the foregoing service-connected disabilities with any 
process leading to or contributing to the veteran's demise.  

Additionally, a May 1997 letter reported that the veteran was 
hospitalized at the Edward J. Memorial Hospital psychiatric 
unit for two days in August 1961.  This hospitalization took 
place approximately six months after his separation from 
military service.  However, VA was not provided with an 
admitting diagnosis.  The letter also reports that the 
treatment records for this period of hospitalization were no 
longer available.  

The appellant testified at a June 1998 personal hearing that 
the veteran's post-service psychiatric hospitalization 
treatment records at Meyer Memorial Hospital and Victory 
Hospital, as well as police reports from times the police 
were called due to the veteran's suicidal behavior, were no 
longer available.

Years after service, the veteran apparently also had problems 
associated with depression, atypical personality disorder, 
passive-aggressive personality disorder, and heart disease.  
See VA treatment records for periods of hospitalization dated 
September 1991 to October 1991 and January 1996; Also see VA 
contact reports dated January 1996 to March 1996.  In fact, 
the veteran was hospitalized at VA from September 1991 to 
October 1991 because of what was described as a suicide 
gesture.  Moreover, while hospitalized, he reported having 
attempted suicide on numerous earlier occasions.  In 
addition, a February 1996 VA contact report shows that the 
veteran's psychiatric condition was worrisome enough that 
police were contacted and asked to go to the veteran's home.  
Ways to have the veteran committed were discussed.

The record on appeal contains no motive for suicide except 
for references to the veteran's general statements that he 
"[j]ust wanted it to be over" as noted in a contact report.  
Consequently, the Board will concede that mental unsoundness 
led to the veteran's act of self destruction.  38 C.F.R. § 
3.302(b)(2) (1998).  However, no medical opinion has been 
presented linking any of the foregoing problems, including 
psychiatric debility, to his period of military service or to 
previously service-connected disability.  Moreover, no 
medical evidence has been presented to show that his mentally 
unsound state was manifested within a year of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).  (While the record on appeal shows he was 
admitted to a psychiatric unit approximately six months after 
his separation from military service, no evidence has been 
presented to show his psychiatric diagnosis at that time was 
a psychosis for which a presumption of service incurrence 
applies.)  The record on appeal only shows that the veteran 
was diagnosed with depression in September 1991, over 30 
years after his separation from military service.  See 
September 1991 to October 1991 VA hospitalization records.

The record on appeal contains voluminous VA treatment 
records.  It also contains the appellant's testimony at a 
personal hearing.  However, absent the presentation of 
competent medical evidence linking a principal or 
contributory cause of death (mental instability leading to 
suicide) to military service or to service-connected 
disability, or without competent evidence showing that an 
already service-connected disability contributed in any way 
to the fatal process, the Board finds that the appellant has 
not met the burden of submitting a well-grounded claim.  
Espiritu, supra.  

Although the appellant believes that, among other things, the 
depression the veteran was diagnosed with in 1991 existed 
since military service and led to the veteran taking his own 
life, no medical opinion of this nature has been presented.  
Id.  When a well-grounded claim has not been presented, the 
Board does not have jurisdiction to act.  Boeck v. Brown, 
6 Vet. App. 14 (1993).  Therefore, the appeal of service 
connection for the cause of the veteran's death must be 
denied.

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.  
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996); Morton, supra.  In 
contrast to the evidentiary development referred to in 
38 U.S.C.A. § 5107(a), the provisions of M21-1, Part III,  
1.03(a) refer to development of the claim.  The requirement 
to fully develop a claim - as compared to development of the 
evidence underlying the claim - merely demands that VA ensure 
that the appellant has not filed a defective or incomplete 
application.  See 38 U.S.C.A. § 5103 (West 1991); Robinette, 
8 Vet. App. at 78.  See 38 C.F.R. §§ 3.1(p), 3.160(a) 
(1997)(defining a claim as an application for VA benefits); 
see also M21-1, Part III,  1.01(a) (discussing development 
of pertinent facts "concerning a well-grounded claim"); 
M21-1, Part VI,  2.10(f) (discussed, supra); compare M21-1, 
Part III,  2.01(c) (during initial screening stage of claims 
processing, the RO shall review all applications and evidence 
immediately to determine if "a claim" is incomplete and 
requires "further development").  Indeed, M21-1, Part III, 
 1.03(a) relies upon Grottveit v. Brown, 5 Vet. App. 91 
(1993), in which the Court stated that, "[i]f the claim is 
not well grounded, the claimant cannot invoke the VA's duty 
to assist [under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until an appellant has 
submitted a well-grounded claim, VA is under no duty to 
assist in establishing the evidentiary elements of a claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that she is aware 
of evidence which would render the claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY 
	Member, Board of Veterans' Appeals

 

